POSNER, Circuit Judge,
dissenting.
This case is indistinguishable from Rowe v. Gibson, 798 F.3d 622 (7th Cir. 2015), which reversed a grant of summary judgment for the defendants in a state prisoner’s suit for deliberate indifference to his medical needs and remanded for a closer look, with a strong exhortation to the district judge to recruit a lawyer for Rowe and, if necessary by invoking Rule 706 of the Federal Rules of Evidence, an expert witness for him as well. Lacking these aids, Rowe had been incapable of proving that the prison medical staff, mainly his treating physician, had gravely endangered his health by failing, seemingly out of spite, to provide him with the medicine that he needed for treatment of his potentially fatal gastroesophageal reflux disease. This case involves a similar claim of misconduct by prison medical staff, specifically (as in Rowe) the plaintiffs treating physician, Dr. Scott Moats.
To quote from the majority opinion (with minor alterations for clarity):
“As Cesal tells it, Dr. Moats had learned of Cesal’s filing of a grievance concerning Moats’s treatment of Cesal’s back injury, and the grievance had made Moats angry with Cesal. Telling Cesal he’d ‘show him’ what providing no medical care looked like, Moats terminated Cesal’s prescription for insulin — seemingly for no medical reason.
“Cesal is an insulin-dependent Type II diabetic who had been taking sliding-scale insulin [whereby the size of the insulin dose is based on the patient’s blood-sugar level just before his meal; the higher the level, the more insulin the patient takes]. Without insulin Cesal was left to try to manage his blood-sugar level through diet, exercise, and the diabetes-management drug metformin, which Moats had not canceled. Cesal skipped meals or went for runs when his blood-sugar level got too high. But despite these efforts and the metformin, his blood sugar soared. As a result he felt dizzy and saw stars and his toenails fell off....
*726“On December 23, 2008, after nearly six months without insulin, Cesal filed a second administrative grievance concerning his diabetes treatment, specifically requesting the restoration of his sliding-scale insulin prescription. Again his grievance and related appeals were denied at each level of the BOP [Bureau of Prisons] administrative process. A denial dated January 21, 2009, noted that the clinical director (Dr. Moats) of the prison [Pekin Correctional Institution] had discussed with Cesal a different diabetes-management program, one ‘tailored to prevent hyperglycemia [high blood sugar — a hallmark sign of diabetes], not to treat it after it occurs.’” This meant that rather than following a sliding-scale insulin regime, in which Cesal would check his blood sugar before meals and take insulin if his blood sugar had risen to a high level, he would once or twice each day at the same time or times take a long-lasting form of insulin that would prevent his blood-sugar level from rising throughout the day.
But were prison officials — Moats in particular — really putting Cesal on that program, given the sudden cancellation of his old prescription, the delay in writing him a new one, and his allegation that Moats was retaliating against him? Although a subsequent denial of his grievance, on March 6, 2009, noted that he was taking oral medications (but not insulin) for his diabetes, and concluded that “sound clinical judgment is being demonstrated” in his treatment, how can we be confident that Moats was demonstrating “sound clinical judgment”? The doctor’s anger, the sudden withdrawal of all insulin, and the long delay before its restoration, make this case sound a lot like Rowe v. Gibson.
Even the judges in the majority in this case acknowledge being “troubled by Dr. Moats’s cancellation of Cesal’s insulin and his failure to prescribe any insulin— whether sliding scale, or otherwise — for nearly 2½ years.” Yet the majority retract their concern, dismissively, with the remark that “Cesal’s argument assumes, without any basis, that there is a fixed, ‘correct’ dosage of sliding-scale insulin for his diabetes. There is no evidence, however, that this is true, either generally or for Cesal himself. All he has managed to do is to register disagreement with Dr. Moats’s medical judgment. That is insufficient to prove deliberate indifference.”
But what does the majority expect of Cesal, a prisoner who had no lawyer and no witnesses, let alone an expert witness? What more could he do than “register disagreement”?
The majority opinion attaches decisive significance to the two-year statute of limitations applicable to the case, which according to the opinion expired before Cesal filed his suit. The purpose of statutes of limitations is to protect defendants from being sued after the evidence on which their defense would depend has disappeared, and there is no indication that the government would be prejudiced in this ease by our waiving the statute of limitations. Cesal argues plausibly that Dr. Moats’ deliberately indifferent treatment of his diabetes continued until February 22, 2011, the date on which Moats restored the full insulin prescription — and that was a date within the statute of limitations. Although Moats had prescribed insulin for Cesal — albeit a reduced dose — on October 29, 2010 (almost two years after Cesal had filed his grievance complaining about the cancellation of his insulin), Cesal argues that Moats must have known that the reduced dose was inadequate, because Cesal’s blood-sugar levels had become severely elevated, probably as a result of Moats’ having withheld insulin from Cesal for that long period.
*727The argument for waiving the statute of limitations is strengthened by the fact that Cesal was unrepresented in the district court. For all we know, he’s never heard of statutes of limitations. He has made a plausible case of deliberate indifference by Dr. Moats to an acute medical need. I would reverse the judgment in favor of the defendant and remand the ease for an evidentiary hearing, with a strong suggestion that the district judge recruit a lawyer for Cesal and, pursuant to Rule 706 of the Federal Rules of Evidence, appoint a neutral expert witness — a specialist in diabetes and its treatment — as well.